Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  156623                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  GORDIE RUSS,                                                                                      Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 156623
                                                                   COA: 334565
                                                                   Wayne CC: 15-012729-NF
  MICHIGAN ASSIGNED CLAIMS FACILITY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 10, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2018
           a0927
                                                                              Clerk